DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 12/23/20 as being acknowledged and entered.  By this amendment claims 12-14 have been added and 1-14 are pending.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al. (US PGPub 2007/0138596) in view of Pieraerts et al. (US PGPub 2011/0180897) and Negishi (US PGPub 2017/0033028)
Claim 1:  Kitamura teaches (Fig. 1) a semiconductor apparatus comprising: a power semiconductor device [0002] including a semiconductor substrate (22) of a first 
Kitamura does not teach the resin film having a thickness of 35 um or more.  Pieraerts teaches the resin film (56) having a thickness of 35 um or more at least a part of thereof located exactly above the non-conductive inorganic film (12a) [0065-0068].  The resin of the RDL layer covers electrodes 8 and 10 which can be up to 40um, making layer (56) thicker than 35um.  The subject matter as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q. 549.Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Ebihara to have the thickness claimed as it would have been obvious to one of ordinary skill in the art to develop or select overlapping ranges of the prior art.
Ebihara and Pieraerts do not teach a sealing insulating material formed so as to at least partially cover the power semiconductor device and the resin film, the resin film having an outermost edge in contact with the one main surface and curved from an uppermost surface of the resin film toward a peripheral edge of the one main surface to have a width larger in a direction toward a periphery of the power semiconductor device than on the uppermost surface, or the outermost edge of the resin film being inside an outermost edge of the semiconductor substrate in a plan view.  Negishi a sealing insulating material (9) formed so as to at least partially cover the power semiconductor device (5) and the resin film (4),  the resin film (4) having an outermost edge in contact with the one main surface (1A) and curved (22) from an uppermost surface of the resin film toward a peripheral edge of the one main surface to have a width larger in a direction toward a periphery of the power semiconductor device than on the uppermost surface and the outermost edge of the resin film being inside an outermost edge of the semiconductor substrate in a plan view to reduce warping or delamination [0057-0059] (Fig. 7).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device  taught by Ebihara to include a sealing insulating material and a resin film with a convex curve with the profile claimed 
Claim 2:  Kitamura teaches the resin film is formed of any one selected from the group consisting of polyimide, polyamide and polyamideimide [0036].  
Claim 3:  Negishi (Fig. 7) teaches a dimension which the resin film at a region having the curved outermost edge has in a direction toward the periphery of the power semiconductor devices is smaller than a dimension which the resin film at the region having the curved outermost edge has in a direction traversing the one main surface.  
Claim 4:  Kitamura teaches [0039] the semiconductor substrate (22) is formed of one or more materials selected from the group consisting of silicon, silicon carbide, and gallium nitride.  
Claim 5:  Kitamura teaches [0038] the non-conductive inorganic film (31) is formed of one or more materials selected from the group consisting of silicon oxide and silicon nitride.  
Claim 6:  Kitamura, Pieraerts [0066-0068], and Negishi teach preparing the semiconductor substrate; and forming the resin film, the step of forming the resin film including: applying a material on the one main surface with a dispenser to constitute the resin film; and heat-treating the semiconductor substrate after the applying the material.  
Claim 7:  Pieraerts teaches the step of forming the resin film further includes photolithographically patterning the material after the step of applying the material [0066-0068].

Claim 9:  Kitamura teaches (Fig. 1) the outermost edge of the resin film (20) is closer to the peripheral edge of the one main surface than an outermost edge of the guard ring (12, 30).  
Claim 10:  Kitamura teaches (Fig. 1) an entirety of the one main surface is arranged along a same plane, and a peripheral edge of the one main surface is arranged outside of the guard ring in a plan view.  
Claim 11:  Kitamura teaches (Fig. 1) the non- conductive inorganic film contacts the guard ring entirely along a same plane.
Claim 12:  Negishi teaches (Fig. 1) the first region includes an entirety of the one main surface that is surrounded by the non-conductive inorganic film (2), and the first electrode (3) is in direct contact with an entirety of the first region.  
Claim 13:  Negishi teaches (Fig. 1) a first wire (8a) is bonded to an upper surface of the first electrode (3) to provide a first electrical connection outside of the semiconductor apparatus [0028].  
Claim 14:  Negishi teaches (Fig. 1) a second wire (8b) is bonded to an upper surface of the second electrode (7) [0027-0028] to provide a second electrical connection outside of the semiconductor apparatus.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH K SALERNO/Examiner, Art Unit 2814